288 F.2d 130
William HEHL, Appellant,v.UNITED STATES of America, Appellee.
No. 15711.
United States Court of Appeals District of Columbia Circuit.
Argued September 16, 1960.
Decided October 6, 1960.
Petition for Rehearing Denied November 30, 1960.

Mr. James C. Toomey, Washington, D. C., for appellant.
Mr. John Jude O'Donnell, Asst. U. S. Atty., with whom Mr. Oliver Gasch, U. S. Atty., and Mr. Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and WILBUR K. MILLER and BAZELON, Circuit Judges.
PER CURIAM.


1
The District Court, sitting without a jury, found the appellant guilty of sodomy.1 Motions for acquittal and for a new trial were denied, and the appellant was sentenced to a term of six months to three years. On this appeal he makes several claims as to the sufficiency of the evidence presented by the Government. We have examined both the record and the briefs and find no error affecting substantial rights of the accused.


2
Affirmed.



Notes:


1
 62 Stat. 347 (1948), D.C.Code § 22-3502 (1951)